Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 04-1445

                         GERALD BRYAN DUGGAN,

                         Plaintiff, Appellant,

                                      v.

              UNITED STATES DEPARTMENT OF JUSTICE,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Reginald C. Lindsay, U.S. District Judge]


                                   Before

                       Boudin, Chief Judge,
              Torruella and Lynch, Circuit Judges.



     Gerald Bryan Duggan on brief pro se.
     Peter D. Keisler, Assistant Attorney General, Leonard
Schaitman, Attorney, Civil Division, Department of Justice, and R.
Craig Green, Attorney, Civil Division, Department of Justice on
brief for appellee.



                           September 29, 2004
          Per Curiam.   After carefully considering the briefs

and record on appeal, we affirm the judgment of the District

Court.   The appellant presented no basis to suggest that any

agency records were improperly withheld.      5 U.S.C. § 552;

Kissinger v. Reporters Comm. for Freedom of the Press, 445 U.S.

136 (1980).

          Affirmed.

          1st Cir. Rule 27(c).




                              -2-